Citation Nr: 1130695	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-47 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Whether the Veteran's annualized countable annual income exceeds the maximum annual income limit for receipt of nonservice-connected pension benefits with aid and attendance.



REPRESENTATION

Appellant represented by:	Wendy Borawski, Attorney



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Philadelphia RO and Insurance Center.  

The matter is currently under the jurisdiction of the Hartford RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's ability to withdraw and substitute assets in the irrevocable trust without the consent of the Trustee or others constitutes unlimited control over the assets so that they must considered to be part of his countable income for pension purposes, as calculated.  

2.  The Veteran's annual income is shown to exceed the maximum annual income limit for the receipt of nonservice-connected pension at the aid and attendance rate.  



CONCLUSION OF LAW

The Veteran's claim for nonservice-connected pension benefits at the aid and attendance rate must be denied.  38 U.S.C.A. §§ 501, 1521, 1522 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The December 2008, February 2009 and June 2009 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the law and regulations outlined hereinabove.

In this regard, this letter informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim for service connection, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also asked to provide additional evidence regarding his income level.

Regarding the duty to assist, the RO has requested and obtained financial information pertinent to the appeal.  The Veteran's attorney does not assert that there is any outstanding evidence.  Thus, VA's duty is met.


Legal Criteria and Analysis

Pursuant to 38 U.S.C.A. § 1521(a), nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  

The maximum annual pension rate (MAPR) is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

In addition, payment of a Veteran's pension shall be denied or discontinued based upon consideration of the annual income of the Veteran, the Veteran's spouse, and the Veteran's children.  38 U.S.C.A. § 1522(a); 38 C.F.R. §§ 3.262, 3.274.

The Veteran submitted his current claim for VA nonservice-connected disability pension benefits in October 2008.  The record indicated that the Veteran was a widower and had no dependents.   

In December 2008, the Veteran was notified that he was entitled to receive nonservice connected pension and special monthly compensation based on the need for aid and attendance based on age and wartime service.  See 38 U.S.C.A. §§ 1513(a), 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2010).  

The decision considered the Veteran's dementia (100 percent), renal insufficiency (30 percent), and benign prostatic hypertrophy, hypothyroidism, and diabetes mellitus (each 10 percent).  

However, the payment of pension benefits is subject to income limitation requirements.  See 38 C.F.R. §§ 3.3(a)(3)(v), 3.23 (2010).  Payments of these pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  

Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.

The income limit for a Veteran with no dependences was noted to be $11,181.00 ($18,654.00 for aid and attendance).  See M21-1, Part 1, Section B.

Based on the Veteran's income information, the RO denied the claim due to excessive income.

The information associated with the claims file in October 2008 shows that the Veteran had been living at a private assisted living facility since May 2008 due to dementia.  The monthly cost care was $5,600 a month (the cost has increased since then).  

The October 2008 claim indicates that his net worth consists of approximately $30,000 in cash in a non-interest bearing bank account; $1,463 (net) per month from the Social Security Administration (SSA), and $1, 918 (net) per month from a Nationwide Pension.

In January 2009, the Veteran's son, who reported holding the power of attorney, submitted a list of the Veteran's gross monthly income, which consists of $1,650.40 from SSA and $2,191. 05 from a Nationwide Pension; the total gross income was $3,841.45.  

Based on these records and several other financial statements that were submitted, a Corpus of Estate determination was made.  His estate included that of $80,587.49 in CDs, $178,100.54 in a trust, and $11,057.94 in a checking account.  His monthly income from SSA and other retirement was $1,650.40 and $2,191.05, respectively.  His monthly income was calculated as $4,746.85 and his monthly expenses totaled to $5,900.  

To this extent, there is no real dispute or disagreement as to underlying amount of the Veteran's financial resources or his monthly expenses for the purpose of this decision.  

In a January 2010 Notice of Disagreement, the Veteran's attorney asserted that the Veteran's net worth in 2009, which had been listed as $269,645.27 was the amount of the irrevocable trust that was for the benefit of the Veteran's children and that this had been a complete transfer from which he could not received any distribution of principal or income.  She added that, while the income earned on the trust assets was reported by the Veteran under his own Social Security Number, it did not mean that he received or was entitled to receive the income from the trust that was expected to be in the amount of $5,432.41.

The record contains copies of the irrevocable trust, which went into effect in July 2008.  The trust document stated that its intent was to completely transfer the trust income and principal to the primary beneficiaries and that the Veteran had no power to control and direct payments, alter, amend, revoke or terminate the trust.  He also had no right, title, or interest in the income or principal, and it was not to be used to discharge a legal obligation of the Veteran or make any payment that would otherwise be for the Veteran's monetary benefit.  

However, the trust document also stated that the Veteran had the power to reacquire all or any part of the trust property by substituting assets of equivalent value if the fair market value of the substitution was equivalent.  The Veteran could make such transfers without the consent of the trustee or any other person.

In a precedent opinion, VAOPGCPREC 33-97, VA's General Counsel indicated that assets transferred to an irrevocable living trust for the veteran's special needs should be considered in calculating net worth for pension purposes. 

In VAOPGCPREC 73-91, VA's General Counsel indicated that, in the context of 38 C.F.R. §§ 3.271(a) and 3.272 (income computation for pension purposes) and 38 C.F.R. § 3.275 (criteria for evaluating net worth for pension purposes), income from a trust established by a veteran for his children with the veteran and his wife as trustees, is not attributable to the veteran for pension purposes.  

However, the General Counsel also explained that property and income therefrom, including that held in trust, would not, in basic pension-entitlement determinations, be countable as belonging to the claimant unless: 1) it was actually owned by the claimant; 2) the claimant possessed such control over the property that the claimant might direct it to be used for the claimant's benefit; or 3) funds had actually been allocated for the claimant's use.  

In the present case, the Veteran created an irrevocable trust that was intended to transfer all rights to the income and principal to his beneficiaries with one of his sons being named the Trustee.  It is on this basis that the Veteran's attorney asserts that the assets in the trust should not be counted toward his net worth.

Despite the statement of intent, the Board finds that Section 1.6, which affords the Veteran power to substitute assets in the trust, serves to establish that he still holds unlimited control over the assets that may be directed to be used for his benefit.  

Specifically, the Veteran may, at will, reacquire any part or all of the trust without the approval or permission of the Trustee or any other person.  (Emphasis added).  

The fact that the Veteran may substitute assets of equal value equates with no more than a device to preserve estate assets while using governmental resources intended to be paid on a need basis to care for the Veteran who has significant financial resources.  

As such, the trust assets should be used for the care and maintenance of the Veteran in accordance with the provisions of the VA pension program.  

As the assets of the trust must be addressed in calculating his countable annual income, the Board finds that the Veteran's annual countable income exceeds the amount allowable for nonservice-connected special monthly pension at the aid and attendance rate.  

Accordingly, for this reason, VA nonservice-connected benefits are not payable in this case.  


ORDER

As the Veteran's net worth constitutes a bar to his receiving VA nonservice-connected special monthly pension benefits at the rate based on the need for aid and attendance, the appeal is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


